Citation Nr: 0122354	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  99-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite to hands, legs, knees, feet, toes and fingers.

2.  Entitlement to service connection for residuals of a knee 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from November 1948 to July 
1950, and from October 1950 to August 1951.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit Michigan (RO), which denied the benefit sought on 
appeal.

The Board notes that according to the Statement of the Case, 
issued in May 1999, a notice of disagreement as to this 
appeal was received in May 1999.  However, the claims file 
does not contain a copy of this notice of disagreement.  See 
38 C.F.R. §§ 20.200, 20.201 (2000).  In any event, the Board 
notes that a substantive appeal can be construed as a de 
facto notice of disagreement.  The file contains a 
substantive appeal dated in June 1999, and the veteran 
appeared at a hearing in December 1999, in which he continued 
to express his disagreement with the decision appealed.  
Therefore, the Board concludes that all necessary procedural 
documents are presented in the file, and the Board's review 
of the record can proceed.  

The issue of entitlement to service connection for residuals 
of frostbite will be discussed in the decision below; the 
issue of entitlement to service connection for residuals of a 
knee injury will be discussed in the REMAND, following the 
ORDER in this decision.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is sufficient evidence to find that the veteran was 
exposed to conditions necessary to develop frostbite during 
his period of active service.

3.  The medical evidence of record does not show that the 
veteran currently suffers from a disability resulting from 
frostbite during active service.


CONCLUSION OF LAW

Residuals of frostbite to the hands, legs, knees, feet, toes 
and fingers were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for residuals of frostbite to his legs, hands, and 
feet.  The veteran maintains that he suffered frostbite while 
in active service in Korea, during the winter of 1950-51, and 
that he currently suffers from residuals of frostbite 
exposure.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  This law sets forth requirements for assisting a 
claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

In the present case, the RO has informed the veteran of the 
reasons for denying his claim, as well as the evidence 
necessary to substantiate his claim.  The veteran's service 
medical records were obtained and the veteran was provided a 
VA medical examination in August 1999.  An addendum to that 
examination was provided in April 2000.  The Board is unaware 
of any additional outstanding records pertaining to this 
issue.  Under the circumstances, the Board finds that the 
duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the veteran entered service in November 
1948.  The service physical examinations conducted upon 
enlistment, upon separation from active service in July 1950, 
and upon return to active service in September 1950, show no 
diagnoses or injuries pertinent to the claimed frostbite.  
Similarly, the physical examination conducted upon final 
separation from active service in August 1951 records no 
mention of any pertinent injury or disability.  The veteran's 
physical condition is recorded as normal.  There are no 
records of in-service treatment or diagnosis of frostbite or 
cold related injury.

In addition to a written statement by the veteran, the record 
contains several signed statements of fellow veterans, 
providing accounts of the general conditions experienced by 
the 35th Infantry Regiment.  These accounts confirm the 
extreme sub-zero temperatures, strong winds, inadequate 
winter clothing and hostile combat conditions suffered by 
those in action in the far north of the Korean peninsula 
during the winter of 1950-51.  They also indicate the 
possibility of missing or non-existent records for the 
veteran's regiment during the time period in which he claims 
to have been injured.  In addition to these more general 
accounts, the file also contains a specific account of a 
fellow veteran, attesting to the fact that the veteran 
suffered frostbite with him during this period, and that they 
were both sent to their battalion aid station for treatment.  
All of the accounts are signed.

In December 1999, the veteran was afforded an RO hearing.  
According to his testimony, he was present in North Korea, 
near Pyongyang during the winter of 1950-51, and was exposed 
to extreme sub-zero cold temperatures for extended periods of 
time while in combat.  He stated that he reported to the 
battalion aid station multiple times for treatment of his 
feet; and on one such occasion, they were described as multi-
colored and completely numb.  The veteran testified that he 
currently experiences such symptoms as skin peeling on his 
feet, cold sensitivity of his feet and fingers, and numbness 
of his fingers.

The record contains no evidence of post-service treatment or 
diagnoses concerning the veteran's claimed disability until 
the veteran filed for disability compensation in 1999.  
Subsequent to the denial of the veteran's request for 
disability compensation, the RO referred him for a VA cold 
injury protocol examination.  At the time of the examination, 
in July 1999, the veteran complained of sore and painful 
feet.  The veteran reported recurrent skin peeling, 
especially in the winter months.  He also reported some 
aching in his legs, and stiff legs, as well as numb and cold 
fingertips. The examining physician reported moderate edema 
of the ankles, normal skin color, normal nails and normal 
skin temperature.  There was no atrophy, ulceration, fungal 
infection, calluses and/or neurologic deficiency.  The 
diagnosis included a history of cold exposure, but no mention 
of injury due to cold exposure.  It also included hallux 
valgus and cavus deformities of both feet, and mild 
degenerative changes of the interphalangeal joints of both 
hands.

In February of 2000, the VA examining physician was asked by 
the Detroit RO to provide an opinion as to the likelihood 
that any of the symptoms and conditions reported in the VA 
examination could have resulted from cold exposure in 
service.  In April of 2000, after reviewing the veteran's 
file and service records, the examining physician reported 
his opinion that "it is not likely that the now diagnosed 
mild degenerative changes in both hands or the hallux valgus 
with cavus feet are related to cold exposure in the 
service."

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for residuals of frostbite 
to hands, legs, knees, feet, toes and fingers.  In short, the 
veteran's service records show that he was in active service 
in the 35th Infantry Regiment during the winter of 1950-1951; 
however, the veteran's service medical records are silent as 
to diagnosis or treatment for frostbite.  This in itself is 
not fatal to the claim, as the Board finds considerable 
circumstantial evidence of the veteran's claimed injury, 
including the time, location and combat environment in which 
the veteran served.  In addition, the corroborative 
statements from others who served with the veteran support 
the veteran's contention that he was present in a combat 
environment that was conducive to frostbite, and that did not 
afford him an opportunity to protect himself from its 
effects.  Moreover, as the veteran had combat service (his DD 
Form 214 indicates that he was awarded a combat infantry 
badge (CIB)), the Board accepts the veteran's statements that 
he suffered cold injury to his extremities during active 
service.  See 38 U.S.C.A. § 1154(b).  As such, there is 
sufficient evidence to conclude that the veteran most likely 
did suffer injury due to frostbite while in active service. 

However, even accepting that the veteran may have sustained 
frostbite or cold injury during service, what is missing in 
this appeal is medical evidence of a currently diagnosed 
disorder that is related to the claimed in-service frostbite.  
While the evidence presented by the veteran supports the 
initial frostbite injury he claims, the evidence fails to 
show a current disability resulting from the initial injury, 
or any causal relationship between his currently diagnosed 
mild degenerative changes of the hands and hallux valgus and 
cavus deformities of the feet, and any in-service frostbite.  
See Pond, supra; see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim).  
 
The Board draws attention to the April 2000 VA medical 
opinion, which was an addendum to the July 1999 VA 
examination.  In that addendum, the VA examiner clearly 
indicates that based on a review of the examination report 
and other information in the veteran's files, it was not 
likely that the veteran's currently diagnosed disorders of 
the hands and feet were related to cold exposure during 
service.  The Board finds this opinion responsive to the 
issue, and probative, as it was based on both the veteran's 
current medical condition and history. 

The Board does not dispute the veteran's contentions, and 
those set forth in various buddy statements, that he 
sustained frostbite while in service.  However, as the 
veteran and his buddies appear to be lay persons with no 
medical expertise or training, their statements alone are not 
enough to establish the presence of a current disability, or 
the etiology of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In the present case, there is 
no indication from either the veteran or from the medical 
evidence that he sought continuous treatment for residuals of 
frostbite following service.  More significantly, there is no 
medical opinion or evidence that the veteran currently 
suffers from residuals of frostbite.  See Brammer, 3 Vet. 
App. at 225.  Rather, following medical evaluation, the 
veteran's complaints have been attributed to disorders that 
have not been medically related to the veteran's active 
service including cold exposure.

In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
residuals of frostbite to hands, legs, knees, feet, toes and 
fingers.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the benefit of the doubt rule is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

The claim for entitlement to service connection for residuals 
of frostbite to the hands, legs, knees, feet, toes and 
fingers is denied.


REMAND

The veteran is also claiming entitlement to service 
connection for a knee injury.  In his original claim for 
service connection, received in June 1998, he claimed 
"concussion grenade knee injury."

There is very little evidence of record regarding the 
veteran's claimed knee injury.  His service medical records 
do not include any reference to the injury or treatment, and 
his physical examination conducted upon separation from 
service in 1951 is also silent on the matter.  In the July 
1999 VA examination, it was noted that in June of that year, 
the veteran underwent a right total knee arthroplasty for 
arthritis.  The claims file contains no medical records 
pertaining to this surgery, other than bills and account 
statements.  The July 1999 VA examination did not 
specifically address this claimed disorder, and there is 
simply no medical evidence addressing the nature and etiology 
of any current knee disorder. 

Moreover, as noted in the decision above, during the pendency 
of the veteran's appeal there was a significant change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  The new 
law affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim. 

In light of the heightened duty to assist imposed by the 
VCAA, as well as the lack of evidence in this case, the Board 
finds that additional development is needed.  Specifically, 
the RO should contact the veteran and request that he provide 
the names and addresses of any medical providers who may have 
treatment records pertaining to his claimed knee disorder, 
and whose records are not already in the claims file, 
including the knee surgery he underwent in June 1999.  If the 
RO deems it necessary, based on any evidence received, the 
veteran should be afforded a VA examination for his knee to 
ascertain the current nature of any knee disorder.  The 
examiner should be requested to offer an opinion as to the 
etiology of any current knee disorder, including whether it 
is related to an incident of the veteran's active service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. 
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of his knee since 
his discharge from service, and whose 
records are not already associated with 
the claims file.  A specific request 
should be made for surgical records and 
treatment records pertaining to the 
veteran's right total knee arthroplasty 
for arthritis, performed around June 
1999.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran.  

3.  If the RO deems it necessary, in 
light of any medical records obtained by 
action in paragraphs (1) and (2) above, 
the veteran should be afforded a VA 
examination of his knee to determine the 
nature and etiology of any current 
disorder.  The veteran's claims folder 
and a copy of this remand should be made 
available to the examiner for review.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
medical records associated with the 
claims file, particularly the veteran's 
service medical records and any post-
service medical records and offer an 
opinion as to the following:  1) which 
knee is the veteran specifically claiming 
was injured in service; 2) what is the 
nature of any current knee disorder, if 
any (identifying the knee); and 3) 
whether it is as least as likely as not 
that any currently diagnosed knee 
disorder is causally or etiologically 
related to an incident of the veteran's 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. No action is required of 
the veteran until he is notified.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 


